Citation Nr: 1104547	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  07-17 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, 
to include secondary to left knee traumatic arthritis and/or 
postoperative chondromalacia.

2.  Entitlement to service connection for a thyroid disorder due 
to ionizing radiation.

3.  Entitlement to an increased rating for a right shoulder 
rotator cuff syndrome.

4.  Entitlement to service connection for right shoulder 
arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from August 1957 to March 1961 
and had active service in the Air National Guard from December 
1975 to July 1992. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).

At the January 2010 hearing, the undersigned Veterans Law Judge 
held the record open for 60 days for the submission of additional 
evidence.  38 C.F.R. § 20.709 (2010).  That time limit has since 
expired, and the Veteran has not submitted any additional 
evidence since the hearing.  With regard to the evidence that was 
submitted before the hearing, the appellant waived initial agency 
of original jurisdiction consideration of such evidence.  
38 C.F.R. § 20.1304(c) (2010).

The issues of entitlement to increased ratings for left 
leg thrombophlebitis and left knee traumatic arthritis, 
and the issue whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for a prostate disorder have been raised by the 
record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  

All issues save entitlement to service connection for a right 
knee disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of competent and credible evidence shows that a 
right knee disorder was not demonstrated in-service; that right 
knee arthritis was not compensably disabling within a year of 
separation from active duty; and that there is no nexus between a 
right knee disorder and service, to include left knee traumatic 
arthritis and/or postoperative chondromalacia.


CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by 
service; right knee arthritis may not be presumed to have been so 
incurred; and a right knee disorder is not proximately due to, 
the result of, or aggravated by left knee traumatic arthritis 
and/or postoperative chondromalacia.  38 U.S.C.A. §§ 101(24), 
1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act
 
The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA notified 
the Veteran in May 2007 and December 2008 of the information and 
evidence needed to substantiate and complete a claim on direct 
and secondary bases, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of what 
part VA will attempt to obtain.  VA also provided notice how 
disability evaluations and effective dates are assigned in May 
2007.  This claim was most recently readjudicated in a 
supplemental statement of the case issued in July 2009.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim being adjudicated to the extent possible, and, as warranted 
by law, afforded a VA examination.  The RO obtained the Veteran's 
service treatment records.  The claimant reported in a December 
2008 authorization of release that he had been treated at a 
particular VA medical center since 1965 for his bilateral knee 
disorder.  Although the RO obtained treatment records from that 
facility since 2002, the RO did not obtain records from 1965 to 
2001.  The Veteran has not, however, alleged that these missing 
records contain competent medical evidence linking his right knee 
disorder to service or to his service-connected left knee 
disabilities.  Therefore, VA does not have to obtain these 
missing records because there is no indication that they are 
pertinent to the unestablished element of his claim.  Gobber v. 
Derwinski, 2 Vet.App. 470, 472 (1992) (The "duty to assist" is 
not a license for a 'fishing expedition' to determine if there 
might be some unspecified information which could possibly 
support a claim. In connection with the search for documents, 
this duty is limited to specifically identified documents that, 
by their description, would be facially relevant and material to 
the claim.")..

The appellant has submitted some private treatment records.  At 
the January 2010 hearing, the claimant indicated that he would 
sign authorizations to release recent private treatment records.  
The Veteran also testified that Dr. Evans and another doctor 
opined that there was a good possibility that the right knee 
disorder was caused by the shifting of weight due to the service-
connected left knee disorders.  The Veteran indicated that he 
thought a doctor would be willing to state in writing that his 
left knee arthritis worsened his right knee arthritis.  The 
undersigned Veterans Law Judge recommended that the appellant 
submit such a statement.  The Veteran has not submitted any 
authorizations of release or medical nexus statements.  The duty 
to assist is not a one-way street.  Olsen v. Principi, 3 Vet. 
App. 480 (1992).  It is the Veteran's responsibility to present 
and support his claims.  38 U.S.C.A. § 5103.  There is no further 
duty to assist the appellant with regard to obtaining private 
treatment records or medical nexus evidence.

There is not a scintilla of evidence that any VA error in 
notifying or assisting the Veteran reasonably affects the 
fairness of this adjudication.
 
Governing law and regulations
 
Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be warranted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the individual 
concerned was disabled or died from a disease or injury incurred 
in or aggravated in line of duty, or any period of inactive duty 
training (INACDUTRA) during which the individual concerned was 
disabled or died from injury incurred in or aggravated in line of 
duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d) 
(2010).  ACDUTRA includes full-time duty performed for training 
purposes by members of the National Guard of any state. 38 
U.S.C.A. §§ 101(22), 316, 502, 503, 504, 505 (West 2002); 38 
C.F.R. § 3.6(c)(3) (2010). Presumptive periods do not apply to 
ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 
477-78 (1991).  Thus, service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from an injury incurred 
or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 
101(24), 106.

Certain chronic disabilities, such as arthritis, are presumed to 
have been incurred in service if manifest to a compensable degree 
within one year of discharge from active duty.  38 U.S.C.A. §§ 
1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.
 
A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part of 
the original condition.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established for a nonservice-connected 
disability that is aggravated by a service connected disability.  
In such an instance, a veteran may be compensated for the degree 
of disability over and above the degree of disability existing 
prior to the aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

Analysis

The Veteran has a right knee disorder.  He claims that this 
disability is due to his service connected left knee arthritis.   
His service treatment records show that in December 1958 the 
appellant complained of a sore right knee.  Therefore, the Board 
will also consider the Veteran's claim on a direct service 
connection theory of entitlement.

The Board has reviewed the service, VA, and private treatment 
records, as well as the April 2008 and May 2009 VA examination 
reports.  After considering all the evidence of record, the Board 
finds the preponderance of the most probative and competent 
evidence shows that a right knee disorder was not demonstrated 
in-service; that right knee arthritis was not compensably 
disabling within a year of separation from active duty; and there 
is no nexus between a right knee disorder and service, to include 
left knee traumatic arthritis and/or postoperative 
chondromalacia.  Moreover, the Board finds the preponderance of 
the most probative and competent evidence shows that there is no 
continuity of right knee symptomatology since separation from 
active duty.

The record demonstrates that the Veteran was treated once, in 
December 1958, for a sore right knee.  X-rays of the right knee 
taken in February 1961 were normal.  Significantly, no service 
treatment record, including his separation examination from 
active duty and Air National Guard records, contains a diagnosis 
of a chronic right knee disorder.  The record demonstrates that 
right knee arthritis was not diagnosed until 2009.  The April 
2008 VA examiner opined that right semitendinosus tendonitis was 
less likely than not related to or caused by his time in the 
service.  The examiner noted that the disability is a tendon 
strain and was more likely than not due to activities related to 
everyday life.  No medical professional has related the right 
knee arthritis to active service.

Turning to whether the left knee arthritis and/or postoperative 
chondromalacia caused or aggravated the right knee disorder, the 
April 2008 VA examiner opined that it was less likely than not 
that the right semitendinosus tendonitis is secondary to the left 
knee disability.  The examiner noted that the disability is in no 
way related to the left knee disorder.  No medical professional 
has related any right knee disorder to left knee disabilities.

As for continuity of symptomatology, the appellant claims that 
his right knee symptomatology began after he started shifting his 
weight in 1958 due to his service-connected left knee 
disabilities.  In light of the examiner's medical training, 
however, the Board gives greater weight to the opinion of the 
April 2008 VA examiner who in essence rejected the Veteran's 
claim of continuity of symptomatology by opining that the right 
knee disorder was not related to either service or the service-
connected left knee disabilities.

The only other evidence linking the right knee disorder to 
service, or to the left knee disabilities, are the statements and 
testimony of the Veteran.  Semitendinosus tendonitis and 
arthritis are disorders for which lay evidence of etiology is not 
competent nexus evidence.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  While the appellant can attest to factual 
matters of which he had first-hand knowledge, such as pain, he is 
not competent to offer a medical opinion linking the right knee 
disorder to service, to include the left knee disabilities.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  The Veteran testified that Dr. Evans and another 
doctor related the right knee disorder to his service-connected 
left knee disabilities.  Notably, however, a lay person's account 
of what a physician purportedly said, filtered as it is through a 
lay person's sensibilities, is not competent medical evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

There is competent evidence that the Veteran has a right knee 
disorder; however, without competent evidence linking the 
disorder to service or to left knee traumatic arthritis and/or 
postoperative chondromalacia, the benefit sought on appeal cannot 
be granted.  

The claim is denied.

In reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right knee disorder, to 
include secondary to left knee traumatic arthritis and/or 
postoperative chondromalacia, is denied.


REMAND

The Veteran alleges that he participated in the atmospheric 
testing of nuclear weapons while stationed on the USS PICKAWAY 
(APA 222) during his period of active duty.  He has submitted 
statements from fellow sailors in support of his assertion.  In 
2006, the RO requested the appellant's DD Form 1151 and other 
records of exposure to radiation.  The service department did not 
find any such records, but the RO requested the records under the 
claimant's current name rather than the name he served under 
during his period of active duty.  Therefore, another search for 
such records under the appellant's previous name is necessary.  
Further, the RO must attempt to confirm whether the USS PICKAWAY 
actually participated in atmospheric testing of nuclear weapons 
while the Veteran served on the ship from November 1957 to 
September 1960.

At the January 2010 hearing, the Veteran testified that his 
service-connected right shoulder disability had worsened since 
his April 2008 VA examination.  The Board notes that the 
appellant nonetheless underwent another VA examination in May 
2009.  That said, given the passage of time, another VA 
examination is warranted.  

Moreover, at the hearing, the Veteran reported that he still 
receives treatment at the Dallas VA Medical Center for his right 
shoulder disability.  The appellant last submitted treatment 
records from that facility in January 2010.  The RO must obtain 
treatment records from that facility since January 2010.

Finally, in a December 2007 rating decision, the RO denied 
entitlement to service connection for right shoulder arthritis.  
In January 2008, the RO received the Veteran's notice of 
disagreement with that denial.  As such, a statement of the case 
must be issued concerning this issue.  Manlincon v. West, 12 Vet. 
App. 242 (1999).   Moreover, the question of entitlement to 
service connection for right shoulder arthritis is inextricably 
intertwined with the rating assigned residuals of a right 
shoulder rotator cuff syndrome.  Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (where a claim is inextricably intertwined with 
another claim, the claims must be adjudicated together in order 
to enter a final decision on the matter).  Hence, further 
development is mandated.

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the appropriate 
office of the Department of Defense to 
request any available records concerning 
any in-service exposure to radiation.  The 
search must be made using the name the 
Veteran served under during his period of 
active duty from August 1957 to March 1961.  
The RO must also ask the appropriate office 
of the Department of Defense to confirm 
whether the USS PICKAWAY participated in 
atmospheric testing of nuclear weapons 
while the Veteran served on that ship from 
November 1957 to September 1960.

2.  Thereafter, if required by 38 C.F.R. § 
3.311 (2010), the RO should undertake any 
additional appropriate development with 
regard to the claim of entitlement to 
service connection for a thyroid disorder 
due to ionizing radiation.

3.  The RO must obtain any records 
pertaining to treatment of the Veteran's 
right shoulder disability from the Dallas 
VA Medical Center since January 2010.  Any 
such records should be associated with the 
Veteran's VA claims folder.  If the RO 
cannot locate such records, the RO must 
specifically document the attempts that 
were made to locate them, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific records that it is 
unable to obtain; (b) explain the efforts 
VA has made to obtain that evidence; and 
(c) describe any further action it will 
take with respect to the claims.  The 
claimant must then be given an opportunity 
to respond.

4.  Thereafter, the Veteran should be 
afforded a VA orthopedic examination by a 
physician.  The claims folder and a copy of 
this REMAND must be made available to the 
examiner.  In accordance with the latest 
AMIE worksheets for rating shoulder 
disabilities, the examiner is to provide a 
detailed review of the appellant's 
pertinent medical history, current 
complaints, and the nature and extent of 
any disability due to right shoulder 
rotator cuff syndrome.  The examiner must 
also address whether it is at least as 
likely as not that right shoulder arthritis 
is related to a right shoulder rotator cuff 
syndrome.  A complete rationale for any 
opinion offered must be provided.  The VA 
examiner must append a copy of his or her 
curriculum vitae to the examination 
report. 

5.  The Veteran is to be notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for any VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2010).  

6.  After the development requested is 
completed, the RO should review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures at once.

7.  The RO must issue a statement of the 
case addressing the claim of entitlement to 
service connection for right shoulder 
arthritis.  The Veteran is hereby informed 
that the Board may only exercise appellate 
jurisdiction over this matter if he 
perfects an appeal within 60 days of the 
issuance of the statement of the case.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.200 (2010).

8.  Thereafter, the RO must readjudicate 
the claims of entitlement to service 
connection for a thyroid disorder, and an 
increased rating for right shoulder rotator 
cuff syndrome.  If any benefit is not 
granted, the appellant and his 
representative must be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


